t c memo united_states tax_court steven a monaco petitioner v commissioner of internal revenue respondent docket no filed date steven a monaco pro_se jonathan j ono for respondent memorandum opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax plus additions to tax pursuant to sections and in the respective amounts of dollar_figure and dollar_figure respondent concedes that one of the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure adjustments in the notice_of_deficiency overstated income that petitioner received from crawford co by dollar_figure there is no disagreement regarding the remaining items which form the basis for respondent's deficiency determination and petitioner does not argue that he is entitled to any deductions credits or other allowances in addition to those used by respondent the only issue raised by petitioner at trial and in his posttrial brief is his contention that the notice_of_deficiency was improper because it was not supported by a properly signed assessment thus petitioner in his brief makes the following argument before any liability of any type can be created there must be an assessment that assessment must be certified as a true and correct assessment by an assessment officer the petitioner questions how a notice_of_deficiency can state that this is legal notice when legal notice could only be legal if it was supported by a properly signed assessment what officer agent employee or other person is authorized to issue a notice_of_deficiency without an assessment being signed and certified to by an assessment officer according to ir code sec_6065 the notice_of_deficiency has been improperly signed where is the attested signature the petitioner desires to have the assessment officer or other individual who has certified to the correctness of this assessment be identified if there is no assessment then the petitioner would like to know who the person is that created and caused to be sent a bill for dollar_figure the petitioner would like to subpoena that person as a witness at the present time that person remains unidentified background petitioner resided in kihei hawaii at the time he filed the petition during petitioner worked as a self-employed physical therapist and received nonemployee compensation in the amount of dollar_figure also during petitioner sold a parcel of real_property for dollar_figure petitioner did not file a timely federal_income_tax return and has made no payments regarding his income_tax_liability on date petitioner sent a form 1040nr u s nonresident_alien income_tax return to respondent's service_center in philadelphia pennsylvania which was received on date petitioner's form 1040nr reported zeros on most lines including those for income and tax petitioner altered the jurat and in the space for listing his occupation stated that he had no occupation within the united_states on date respondent mailed a notice_of_deficiency to petitioner regarding his income_tax_liability petitioner timely filed his petition with this court on date respondent has made no assessment of tax regarding petitioner's federal_income_tax in date petitioner mailed a form_1040 u s individual_income_tax_return for the taxable_year to respondent's service_center in fresno california except for amounts representing a claimed standard_deduction and personal_exemption this form_1040 contained only zeros attached to the form_1040 was a statement by petitioner that contains what can be described as typical tax_protester arguments that have been universally rejected by the courts the position that petitioner now argues on brief was not included in those arguments discussion petitioner's argument that the notice_of_deficiency is improper because there has never been a proper assessment of tax regarding his federal_income_tax for has no bearing on the outcome of these proceedings it is true that there has been no assessment of petitioner's income_tax it follows that there is no record of such an assessment the reason why there has been no assessment is that sec_6213 prohibits the commissioner from making an assessment of a deficiency in income_tax until the expiration of days from the day a notice_of_deficiency is mailed that section goes on to provide that if a petition to this court is filed within the aforementioned 90-day period no assessment can be made until after the decision of this court becomes final sec_6213 thus the lack of an existing assessment is in accordance with the statutory provisions upon which our jurisdiction is based and raises no impediment to deciding this case on the facts presented the facts presented clearly support respondent's deficiency determination as modified by the previously mentioned concession as to the addition_to_tax pursuant to sec_6651 for failure_to_file a timely return petitioner bears the burden of proving that it does not apply rule a the facts establish that petitioner did not file a return on or before date petitioner mailed to respondent a form 1040nr that was received by respondent on date even if we were to consider this a return it was received over months from the due_date and the maximum addition_to_tax under sec_6651 of percent per month not to exceed percent would apply at trial petitioner stated that he believed that he had filed a request for an extension of time in which to file his return petitioner failed to produce a copy of such a request the records of the internal_revenue_service indicate that no such request for extension was filed on the basis of record we find that no such request was filed we therefore hold that petitioner is liable for the addition_to_tax under sec_6651 as to the addition_to_tax pursuant to sec_6654 for failure to pay estimated income_tax petitioner bears the burden of proving that it does not apply rule a petitioner offered no evidence or argument on this issue therefore we 2date fell on a saturday therefore petitioner had until monday date to file a timely return see sec_7503 hold that petitioner is liable for the addition_to_tax under sec_6654 decision will be entered under rule
